EXHIBIT Crystal ResearchExecutes Contract for $10 Million Equity Raise · Press Release · CRC Crystal Research Corporation · On Friday, July 10, 2009, 5:00 am EDT - Funds to be used for homeland security, energy exploration and medical imaging products - MESA, Arizona, July 10, 2009. CRC Crystal Research Corporation (OTC Bulletin Board: CYSA), a hi-tech technology crystal manufacturing company, is pleased to announce that it has executed a definitive agreement for equity financing of up to $10 million from Boston-based Auctus Private Equity Fund, LLC. The funding is contingent upon an effective S-1 Registration Statement for the securities to be filed with the Securities and Exchange Commission this week. Dr. Kiril Pandelisev, Chief Executive Officer of CRC, stated, "This funding commitment has come at a crucial time for CRC. Proceeds from this funding will be used to establish a manufacturing facility in Arizona”. He added, "The CRC Single Crystal Technology (SCT) manufacturing method produces crystals with characteristics far superior to the current industry standard, the Bridgman-Stockbarger method.The SCT method facilitates the production of larger crystals with higher purity and much improved yields in dramatically less time and with significantly fewer defects. We believe this provides a significant competitive advantage for CRC." After successful completion of CRC’s crystal manufacturing facility, the company will focus on manufacturing devices,for which the company has many proprietary patented designs,usingCRC’s crystals . The first such devices will be fiber-optic enhanced scintillation detectors and other gamma-ray detectors and systems, and will concentrate on Homeland Security and Energy Exploration applications. Scintillation detectors utilize a transparent crystal that fluoresces when struck by ionizing radiation. Many US Government agencies are involved in the detection and prevention of the proliferation of Weapons of Mass Destruction (WMD) and their many and various delivery systems. Availability of inexpensive and disposable scintillation detectors, ready to be deployed in urban as well as in uninhabited areas, is an important step in monitoring, detection, real time notification and prevention of transportation of nuclear materials used in the construction of dirty bombs and/or nuclear fission material for construction of nuclear bombs. The industrial applications of the scintillation detectors are numerous. The medical industry uses scintillators to scan the human body. The energy exploration industry uses scintillators for soil analysis and oil deposit assessments. The automotive industry uses them for assessing prototypes and quality assessments of the final products. The steel industry uses them for process controland the beverage industry for automatic filling of cans and bottles. "This funding, will allow CRC to establish itself as a high quality crystals and crystal detector producer. Management has engaged the law firm of Anslow and Jaclin, LLP to file the registration statement in a timely manner," Dr.
